DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-10, drawn to a method for treating a patient with (having) cancer undergoing therapy with one or more immune checkpoint inhibitors comprising administering an effective amount of larazotide or a derivative thereof.
Group II, claim(s) 15-24, drawn to a method for potentiating immune checkpoint inhibitor therapy comprising administering to a subject in need thereof 1) a therapeutically effective amount of larazotide, and/or 2) a derivative of larazotide and an immune checkpoint inhibitor regimen.

	Applicant is claiming two sets of method claims, and in the specification, page 1, lines 18-19, states, “The present invention provides compositions and methods for treating a patient having cancer, as well as methods for potentiating an immune checkpoint inhibitor therapy.” (emphasis added). A plain reading of this statement indicates the recognition of two different inventions. Additionally, given that the objective of the Group I invention’s treating is not stated and may be unrelated to potentiating immune checkpoint therapy, such as toward treating the occurrence of diarrhea which is common with at least one checkpoint therapy, see Hodi et al., NEJM 363:8 8/192010, 711-723, attached, the treatment of which may coincide with discontinuation of checkpoint inhibitor therapy, at page 713, also see Monjur Ahmed, World J Gastroenterol 2018; 24(48): 5433-5438, attached, there is no basis at present to indicate that the two identified groups of inventions are so linked as to form a single general inventive concept, see 37 CFR 1.475 in its entirety, and there are bases to conclude that there is no single general inventive concept between the two inventions given two possible different mechanisms of action, one being when immune checkpoint therapy has been discontinued.


Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Species Election
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  See discussion above regarding two different method inventions, and additionally whether the larazotide or derivative thereof is administered concurrently with administration of the immune checkpoint inhibitor regimen, as claimed in claim 15 of Group II, or during a pause when undergoing such therapy, as apparently allowable per claim 1 of Group I.
The species are as follows: 
1. Species of larazotide or derivative thereof, including whether in delayed release capsules or in a sustained release formulation;
2. Body part into which the elected species of larazotide is administered, see claims 6-8 and 21-23; 
3. Species of the immune checkpoint inhibitor, including indicating its target, and whether this is administered concurrently with the larazotide or derivative thereof.
Applicant is required, in reply to this action, to elect a single species in each of the above three categories to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1-10 and 15-24.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH FISCHER whose telephone number is (571)270-7925. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.F./
Examiner
Art Unit 1658



								/FRED H REYNOLDS/                                                                                                        Primary Examiner, Art Unit 1658